Citation Nr: 1302028	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  07-09 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for panic disorder with moderate agoraphobia, depression, and posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994 and from January 1998 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and from a June 2012 rating decision by the VARO in St. Petersburg, Florida.  Jurisdiction rests with the VARO in St. Petersburg, Florida.  

In February 2007, the Veteran also perfected an appeal for entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).  This benefit was granted in the June 2012 rating decision.  As that action is considered a full grant of the benefit sought on appeal, the issue is no longer before the Board.

In his February 2007 substantive appeal, the Veteran requested a Board hearing.  He was notified in November 2012 that a hearing was scheduled for him in December 2012, but he failed to appear for it.  As he has not provided an explanation for his absence at the hearing, and has not requested an additional hearing, the Board finds that his hearing request is withdrawn.


FINDING OF FACT

In a November 2012 written statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to an increased rating for panic disorder with moderate agoraphobia, depression, and PTSD.




CONCLUSION OF LAW

The criteria for the withdrawal of the appeal as to the issue of entitlement to an increased rating for panic disorder with moderate agoraphobia, depression, and PTSD have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (1). 

In May 2004, the Veteran claimed entitlement to an increased rating for his panic disorder.  A September 2005 rating decision assigned a 50 percent rating as of the date of claim and denied service connection for PTSD.  The RO took the Veteran's July 2006 letter as a notice of disagreement with the assigned rating for his panic disorder and the denial of service connection for PTSD; they accepted his February 2007 statement to perfect an appeal as to the panic disorder rating and the denial of service connection for PTSD.  Ultimately, a June 2012 rating decision found that service connection for PTSD was also warranted, and factoring the symptoms of the PTSD into the panic disorder rating, assigned a 70 percent rating for the newly-reframed issue of panic disorder with moderate agoraphobia, depression, and PTSD, effective the date of claim.  

Thereafter, in a November 2012 written statement, the Veteran requested withdrawal of his appeal.  As this occurred prior to the Board's promulgation of a decision in the appeal, the pertinent criteria for withdrawal of the Veteran's appeal are satisfied, and there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

The appeal as to the issue of entitlement to an increased rating for panic disorder with moderate agoraphobia, depression, and PTSD is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


